DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two information disclosure statement (IDS) submitted on 22 June 2020 are being considered by the examiner.

Claim Interpretation – Examiner’s Note
	The dependent claims are replete with optional limitations.  For example, claims 2, 3, 4 and 6 define an element that depends on an event/determination happening first.  It is not a certainty that this event/determination may happen.  Therefore, when this event/determination does not happen, it must be interpreted that the alternative is that nothing happens to the claimed invention.  To avoid these claims being non-invoked, the alternative event/determination must also be defined.   
	To expedite prosecution, Examiner will apply prior art to the optional limitations.  However, future amendments must remedy this interpretation.   If these claims are not cancelled or amended, examiner reserves the right to determine them non-invoked.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, et al. (U.S. Patent Publication No. 2008/0162027).

Continuing with the claim, Murphy further discloses a control comprising an image processor operable to process image data captured by the camera (see para. 0127); wherein, with the equipped vehicle moving in a forward direction along a road, the control, via image processing at the image processor of image data captured by the camera, determines presence of a pedestrian ahead of the vehicle and in the field of view of the camera (see para. 0137, Fig. 4); wherein the control, via image processing at the image processor of image data captured by the camera, determines if the pedestrian present ahead of the equipped vehicle is moving across a path of travel of the equipped vehicle (see para. 0137, Fig. 4); and wherein the control, at least in part responsive to determination that the pedestrian is moving across the path of travel of the equipped vehicle, reduces forward speed of the equipped vehicle to allow the pedestrian to move out of the path of travel of the forward moving equipped vehicle (see para. 0137, Fig. 4).  
With reference to clam 2, Murphy further teaches wherein the control, at least in part responsive to determination that the pedestrian is moving across the path of travel of the equipped vehicle, reduces forward speed of the equipped vehicle to less than or equal to 2 m/s (see para. 0138).
Regarding claim 3, Murphy further teaches wherein the control, at least in part responsive to determination that the pedestrian is moving across the path of travel of the equipped vehicle, 
With regards to claim 4, Murphy further discloses wherein the control autonomously maneuvers the equipped vehicle to avoid collision with the pedestrian (see paras. 0138, 0126).
Referring to claim 5, Murphy further teaches wherein the control autonomously maneuvers the equipped vehicle by controlling a steering system of the equipped vehicle, a braking system of the equipped vehicle and an accelerator of the equipped vehicle (see para. 0126, autonomous control inherently includes such systems). 
For claim 6, Murphy further teaches wherein the control provides autonomous maneuvering of the equipped vehicle when the forward speed of the equipped vehicle is less than 25 kph (see para. 0171). 
Regarding claim 7, Murphy further discloses wherein the control, via image processing at the image processor of image data captured by the camera, determines if the pedestrian present ahead of the equipped vehicle and in the field of view of the camera is outside of the path of travel of the equipped vehicle and moving toward the path of travel of the equipped vehicle (see para. 0138), and wherein the control, responsive to determination that the pedestrian present ahead of the equipped vehicle and in the field of view of the camera is outside of the path of travel of the equipped vehicle and moving toward the path of travel of the equipped vehicle, reduces forward speed of the equipped vehicle to allow the pedestrian to move into and across the path of travel of the forward moving equipped vehicle (see para. 0138). 
With reference to claim 8, Murphy further discloses wherein the control system determines a traffic condition that the equipped vehicle is traveling in (see paras. 0183-0184, move to desired lane), and wherein, responsive to determination of the traffic condition, the control system is operable to control a steering system of the equipped vehicle (see paras. 0183-0184). 

Claims 12 and 17 are rejected based on the citations and reasoning provided above for claim 1. 
Claim 13 is rejected based on the citations and reasoning provided above for claim 8.
Claim 14 is rejected based on the citations and reasoning provided above for claim 9.
Claim 18 is rejected based on the citations and reasoning provided above for claim 7.
Claim 19 is rejected based on the citations and reasoning provided above for claim 2.
Claim 20 is rejected based on the citations and reasoning provided above for claim 3.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, et al. (U.S. Patent Publication No. 2008/0162027) as applied to claims 1 and 12 above, and further in view of Ferguson, et al. (U.S. Patent Publication No. 2014/0018995).
With regards to claim 10 and 15, Murphy does not explicitly disclose the claimed limitations.  However, a teaching from Ferguson discloses wherein the control determines a leading vehicle ahead of the equipped vehicle (see paras. 0029, 0044-0046), and wherein the control controls a steering system of the equipped vehicle to follow the determined leading vehicle irrespective of the determined lane markings on the road being traveled (see paras. 0029, 0044-0046).  It would have been obvious to modify Murphy with the teachings of Ferguson based on the motivation to improve a vehicle that may use the sensed information to navigate through the environment so that if the sensors sense that the vehicle is approaching an obstacle, the vehicle may navigate around the obstacle.  
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, et al. (U.S. Patent Publication No. 2008/0162027) and Ferguson, et al. (U.S. Patent Publication No. 2014/0018995), as applied to claim 10 and 15 above, and further in view of Takahama, et al. (U.S. Patent Publication No. 2007/0030131).  


Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663